           Case 1:17-cv-02590-TSC Document 201 Filed 03/08/21 Page 1 of 3


                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                 )
HOPI TRIBE, et al.,                              )
                                                 )
                 Plaintiffs,                     )        Case No. 17-cv-2590 (TSC)
                                                 )
           v.                                    )
                                                 )
DONALD J. TRUMP, et al.,                         )
                                                 )
                 Defendants.                     )
                                                 )
                                                 )
UTAH DINE BIKEYAH, et al.,                       )
                                                 )
                Plaintiffs,                      )        Case No. 17-cv-2605 (TSC)
                                                 )
      v.                                         )
                                                 )
DONALD J. TRUMP, et al.,                         )
                                                 )
                Defendants.                      )
                                                 )
                                                 )
NATURAL RESOURCES                                )
DEFENSE COUNCIL, INC., et al.,                   )
                                                 )
                Plaintiffs,                      )        Case No. 17-cv-2606 (TSC)
                                                 )
      v.                                         )
                                                 )
DONALD J. TRUMP, et al.,                         )
                                                 )        CONSOLIDATED CASES
                Defendants.                      )
                                                 )



                                             ORDER

       Defendants’ Unopposed Motion to Stay, ECF No. 200, is hereby GRANTED. The

proceedings in this case are hereby stayed until further order of the court.

       All pending summary judgment motions are hereby DENIED without prejudice to the
                                            Page 1 of 3
            Case 1:17-cv-02590-TSC Document 201 Filed 03/08/21 Page 2 of 3




right of the parties to file a motion to reopen their summary judgment motions.1 See ECF No.

163, MOTION for Partial Summary Judgment by HOPI TRIBE, NAVAJO NATION, UTE

INDIAN TRIBE, UTE MOUNTAIN UTE TRIBE, ZUNI TRIBE; ECF No. 164 MOTION for

Partial Summary Judgment by ACCESS FUND, ARCHAEOLOGY SOUTHWEST, UTAH

DINE BIKEYAH, CONSERVATION LANDS FOUNDATION, INC., FRIENDS OF CEDAR

MESA, NATIONAL TRUST FOR HISTORIC PRESERVATION, PATAGONIA WORKS,

SOCIETY OF VERTEBRATE PALEONTOLOGY; ECF No. 165, MOTION for Partial

Summary Judgment by CENTER FOR BIOLOGICAL DIVERSITY, DEFENDERS OF

WILDLIFE, GRAND CANYON TRUST, GREAT OLD BROADS FOR WILDERNESS,

NATIONAL PARKS CONSERVATION ASSOCIATION, SIERRA CLUB, WESTERN

WATERSHEDS PROJECT, WILDEARTH GUARDIANS, WILDERNESS SOCIETY,

NATURAL RESOURCES DEFENSE COUNCIL, INC., SOUTHERN UTAH WILDERNESS

ALLIANCE; ECF No. 169, Cross MOTION for Summary Judgment in Part by BRIAN

STEED, SONNY PERDUE, TONY TOOKE, DONALD J. TRUMP, RYAN ZINKE.

        Notwithstanding the foregoing, the Federal Defendants shall continue to comply with

their obligations under the Court’s October 30, 2018 Order Regarding Notice Obligations, ECF

No. 67. Plaintiffs are not precluded from moving for injunctive relief during the pendency of

the stay.

        The parties shall file a joint status report by June 3, 2021, and every 30 days thereafter,

advising the Court: 1) whether the current dispute has been mooted or the parties anticipate that

it will be mooted; 2) whether the parties wish to continue to stay this action for any reason,


1
   The parties are not required to refile the original motions, briefs or exhibits should they elect
to reopen their summary judgment motions.



                                                  2
         Case 1:17-cv-02590-TSC Document 201 Filed 03/08/21 Page 3 of 3




including the parties' negotiations over resolving this dispute; or 3) whether the parties agree

that this litigation should continue as anticipated pursuant to the federal rules, local rules or a

scheduling order. To the extent the parties propose a change in the status quo, the report shall

be accompanied by a proposed order.




Date: March 8, 2021

                                               Tanya S. Chutkan
                                               TANYA S. CHUTKAN
                                               United States District Judge




                                                   3
